United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 19, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30327
                         Summary Calendar



AGHA N. GUL,

                                    Petitioner-Appellant,

versus

MIKE ROZOS, District Director of BICE/DHS;
ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 3:04-CV-1237-RGJ
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Agha N. Gul, an immigration detainee, filed a 28 U.S.C.

§ 2241 petition in which he challenged his continued detention

under Zadvydas v. Davis, 533 U.S. 678 (2001), argued that he

received inadequate medical care, and alleged that he was a

United States citizen.   The district court denied the continued

detention claim, construed the medical care claim under Bivens v.

Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403

U.S. 388 (1971), and dismissed it without prejudice due to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30327
                                 -2-

improper venue, and determined that it lacked jurisdiction over

the citizenship claim.    Gul timely appealed.

     We note first that the Real ID Act** stripped the district

courts of jurisdiction over 28 U.S.C. § 2241 petitions attacking

removal orders.   See Rosales v. Bureau of Immigration and Customs

Enforcement, 426 F.3d 733, 735-36 (5th Cir. 2005).    To the extent

that Gul’s petition challenged his continued detention rather

than the final order of removal, nothing in the Real ID Act

precluded the district court from adjudicating the claim.    Gul

argues that his continued detention following his March 22, 2004,

removal order is unlawful because he has been detained for longer

than the six month period that the Supreme Court held was

reasonable in Zadvydas.

     The district court held, and the record shows, however, that

Gul hampered his own removal in August 2004 by claiming that he

had pending litigation in the Supreme Court and that he knew the

whereabouts of Osama Bin Laden, thereby extending the removal

period of 8 U.S.C. § 1231(a)(1)(A).    See Balogun v. INS, 9 F.3d

347, 350-51 (5th Cir. 1993).    Nevertheless, Gul is still in

detention over one year after this interference.    The Government

does not claim that Gul has continued to hinder removal efforts

and offers no explanation for the continued delay.    Therefore, we



     **
       The REAL ID Act is part of the much broader Emergency
Supplemental Appropriations Act for Defense, the Global War on
Terror, and Tsunami Relief, 2005, Pub. L. No. 109-13, 119 Stat.
231 (May 11, 2005).
                             No. 05-30327
                                  -3-

vacate and remand to the district court for further proceedings

to determine whether “there is no significant likelihood of

removal in the reasonably foreseeable future” given the current

state of the case.     Zadvydas, 533 U.S. at 701.

     With the benefit of liberal construction, Gul also

challenges the district court’s dismissal of his inadequate

medical care claims.    However, he does not brief the basis for

the district court’s dismissal, namely improper venue, and the

claim is deemed abandoned.     See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).     Therefore, the

district court’s judgment dismissing those claims is affirmed.

     Finally, Gul asserts that he is a United States citizen,

having signed naturalization paperwork in 1985 while serving in

the army.   Gul unsuccessfully raised this claim before the Bureau

of Immigration Affairs.    To the extent that it challenges the

removal order, this claim was subject to transfer to the court of

appeals for treatment as a petition for review, and we now

construe it as such a petition.     See 8 U.S.C. § 1252(a)(5)

& (b)(5); Real ID Act, Pub. L. 109-13, Div. B, Title I, § 106(c).

Petitions for review must be “filed in the court of appeals for

the judicial circuit in which the immigration judge completed the

proceedings.”   8 U.S.C. § 1252(b)(2) (1999 & Supp. 2005).

Because Gul’s removal proceedings were completed in Atlanta this

court is not the proper venue.     See id.   Due to the unfairness of
                           No. 05-30327
                                -4-

requiring the parties to relitigate this issue in a new forum,

however, we will not raise the non-jurisdictional venue issue sua

sponte.   See Jama v. Gonzales, __ F.3d __, No. 03-30675, 2005 WL

3047263 at *2 (5th Cir. Nov. 15, 2005).   We conclude that Gul has

failed to show that he is a United States citizen.   Gul fails to

show that his naturalization application was ever granted, and he

derives no special benefit from his military service during a

period not specified by statute.   See 8 U.S.C. § 1440(a); see

also Petition of Yiu Nam Donn, 512 F.2d 808, 810 (3d Cir. 1975).

His petition for review is therefore DENIED.

     Gul’s motions to stay deportation pending appeal, to file a

supplemental brief, to expedite the appeal, and for bail pending

appeal are denied.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.